DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s arguments and amendment dated May 17, 2022.  Claims 1, 2, 4-9, 11-15, and 17-20 are currently amended and claims 1-20 remain pending in the application and have been fully considered by Examiner.    
The informalities present in the claims have been corrected and the objections are withdrawn.  
Applicant's arguments with respect to the prior art rejections have been considered, but are moot and/or not persuasive, as detailed below in the Prior Art Argument - Rejections section.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Prior Art Arguments – Rejections
Applicant’s arguments have been fully considered by Examiner, but they are moot and/or not persuasive, as follows:

With respect to claim 1, Applicant first argues “Although Hung at the cited portions discloses docker containers and displaying widgets representing the docker containers, Hung discloses that the docker containers are associated with bioinformatics workflows. Nowhere does Hung, in combination with other cited references, teaches or suggests displaying one or more options representing one or more software entity applications associated with an entity on the interactive user interface.”1 Although Applicant does not explain why this is not taught by Hung, Applicant appears to be arguing that docker containers are not “software entity applications.”  In response, Examiner notes that claims must be “given their broadest reasonable interpretation consistent with the specification.” Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005).  Although claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation in light of the specification.).  In view of this standard, Examiner notes that docker containers are executable images of application packages, i.e. software entity applications associated with an entity, as claimed.  Applicant’s argument is therefore unpersuasive. 
Applicant next argues that Hung does not teach “extracting software application data of the at least two software entity applications in real-time, wherein the software application data comprises one or more software codes, test data, and derived data.”2  In response, Examiner first directs Applicant’s attention to Hung at p. 508, which teaches downloading and loading docker container images of an executable workflow, i.e. extracting software application data of the at least two software entity applications in real-time, wherein the software application data comprises one or more software codes, as claimed. With respect to “test data” and “derived data,” Applicant’s argument is moot in view of the new grounds of rejection presented herein.
Lastly, Applicant argues “Hung...merely discloses users dragging and dropping widgets onto the screen and connecting them to construct a workflow, where the workflow is described as a bioinformatic workflow. Nowhere does Hung teaches or suggests generating a software based flow by connecting the at least two software entity applications based on the software application data and the one or more connections received from the user.”3  While Applicant again fails to explain why this is not taught by Hung, Applicant appears to suggest a distinction between (1) a bioinformatics workflow and a software based flow, and (2) docker containers and software entity application  applications. However, the bioinformatics workflow of Hung consists of connected software applications, i.e. a software based flow. Furthermore, docker containers are executable images of application packages, i.e. software entity applications associated with an entity, as claimed. Applicant’s argument is therefore unpersuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. “Building Containerized Workflows Using the BioDepot-Workflow-Builder” (hereinafter Hung) in view of Bhojan et al. 20180089068 (hereinafter Bhojan).

	With respect to claim 1, Hung discloses A system for facilitating design, testing, and implementation of system architecture (Figs. 1-2 and associated text, e.g., p. 508, Summary, We present the BioDepot-workflow-builder (Bwb), a software tool that allows users to create and execute reproducible bioinformatics workflows using a drag-and-drop interface; see also p. 509, When the Bwb application is launched and the user connects to the application using a browse.), the system comprising: 
	a memory device with computer-readable program code stored thereon (Id.); 
	a communication device (Id.; see also p. 508, right column, Bwb constructs workflows out of Docker containers.... Docker containers are automatically downloaded if they do not exist.... With Bwb, changing a module is as simple as downloading a new workflow, dragging the new module onto the canvas, and adjusting the input and output connections and parameters.); and 
	a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to (Figs. 1-2 and associated text, e.g., p. 508, Summary, We present the BioDepot-workflow-builder (Bwb), a software tool that allows users to create and execute reproducible bioinformatics workflows using a drag-and-drop interface; see also p. 509, When the Bwb application is launched and the user connects to the application using a browse.): 
	determine that a user has accessed an interactive user interface via a user device (e.g., Figs. 1-2 and associated text, e.g., p. 509, When the Bwb application is launched and the user connects to the application using a browser, a window consisting of a canvas and a Tool Dock appears; see also p. 508.); 
	display one or more options representing one or more software entity applications associated with an entity on the interactive user interface (e.g., Figs. 1-2 and associated text, e.g., p. 508; Graphical widgets represent Docker containers executing a modular task [widgets/containers, i.e. software entity applications]; p. 509, The basic elements of the Bwb interface are shown. When the Bwb application is launched and the user connects to the application using a browser, a window consisting of a canvas and a Tool Dock appears. Modules (widgets) [software entity applications] are dragged from the Tool Dock and dropped onto the canvas and linked together to form a workflow, in this case, the kallisto-sleuth (Pimentel et al., 2017) workflow. Right-clicking on a module brings up a set of forms that allow the user to edit the properties [options] of the widget such as the parameters to be queried and the command(s) to be executed. Double clicking allows the user to enter parameter values and execute the workflow.); 
	receive a selection of at least two options associated with at least two software entity applications of the one or more software entity applications (Id., see also the discussion of Bwb case studies on pp. 511-512.); 
	extract software application data of the at least two software entity applications in real-time, wherein the software application data comprises one or more software codes, [test data, and derived data] (e.g., Figs. 1-2 and associated text, e.g., p. 508, Graphical widgets represent Docker containers executing a modular task.... Bwb constructs workflows out of Docker containers [software entity applications], enhancing reproducibility and portability by encapsulating the operating system and software dependencies with the software. Any publicly available Docker containers, such as those from Dockstore (O’Connor et al., 2017), can be used in Bwb. Docker containers are automatically downloaded if they do not exist, essentially automatically installing the workflow [software codes]; see also p. 511, The saved workflows and widgets from these four case studies are publicly available from GitHub and are included with the Bwb distribution (in the /workflows directory). After downloading the Docker image of Bwb [software application data comprises one or more software codes], users can simply load these case studies into the canvas and execute these workflows with one click; see also case studies at pp. 511-512.); 
	receive one or more connections associated with the at least two software entity applications from the user via the user device and the interactive user interface (e.g., Figs. 1-2 and associated text, e.g., p. 509, Modules (widgets) are dragged from the Tool Dock and dropped onto the canvas and linked together to form a workflow, see also p. 508.); and 
	generate a software based flow by connecting the at least two software entity applications based on the software application data and the one or more connections received from the user (e.g., Figs. 1-2 and associated text, e.g., p. 508, Users drag and drop widgets [software entity applications] onto the screen and connect them to construct a workflow [software based flow], which can be executed locally, saved, or exported as a shell script; see also p. 509.).
	Although Hung discloses software application data comprises one or more software codes (see above), it does not appear to disclose that the software application data comprises test data, and derived data.  However, this is taught in analogous art, Bhojan (e.g., Figs. 1-3 and associated text, e.g., [0034] Once the one or more Docker containers [software entity applications] are created, all the necessary software testing tools may be created inside the containers. Thus, at step 304, one or more of a mobile testing tool, a Continuous Integration tool, a Test data management tool, and a mobile driver may be installed in the one or more Docker containers; [0036] The Test data management tool installed in the one or more Docker containers is configured to create, maintain, and provision test data needed to rigorously test evolving mobile applications. A Test data management tool uniquely combines elements of data sub setting, masking and synthetic, on demand data generated to enable testing teams to meet the agile needs of an organization. As every test environment has its own set of complexities, test data is generally created before the test execution begins.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Hung with the invention of Bhojan because it addresses the problem that  “mobile application test execution often takes a long time to complete because the tests are executed in different environments, thereby causing the application developers to create complex tear down procedures,” as suggested by Bhojan (see [0004]).  

	With respect to claim 8, Hung discloses A computer program product for facilitating design, testing, and implementation of system architecture, the computer program product comprising at least one non-transitory computer readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising executable portions for (Figs. 1-2 and associated text, e.g., p. 508, Summary, We present the BioDepot-workflow-builder (Bwb), a software tool that allows users to create and execute reproducible bioinformatics workflows using a drag-and-drop interface; see also p. 509, When the Bwb application is launched and the user connects to the application using a browse.): 
	determining that a user has accessed an interactive user interface via a user device (e.g., Figs. 1-2 and associated text, e.g., p. 509, When the Bwb application is launched and the user connects to the application using a browser, a window consisting of a canvas and a Tool Dock appears; see also p. 508.); 
	displaying one or more options representing with one or more software applications associated with an entity on the interactive user interface (e.g., Figs. 1-2 and associated text, e.g., p. 508; Graphical widgets represent Docker containers executing a modular task [widgets/containers, i.e. software entity applications]; p. 509, The basic elements of the Bwb interface are shown. When the Bwb application is launched and the user connects to the application using a browser, a window consisting of a canvas and a Tool Dock appears. Modules (widgets) [software entity applications] are dragged from the Tool Dock and dropped onto the canvas and linked together to form a workflow, in this case, the kallisto-sleuth (Pimentel et al., 2017) workflow. Right-clicking on a module brings up a set of forms that allow the user to edit the properties [options] of the widget such as the parameters to be queried and the command(s) to be executed. Double clicking allows the user to enter parameter values and execute the workflow.); 
	receiving a selection of at least two options associated with at least two software entity applications of the one or more software entity applications (Id., see also the discussion of Bwb case studies on pp. 511-512.); 
	extracting software application data of the at least two software entity applications in real-time, wherein the software application data comprises one or more software codes, [test data, and derived data] (e.g., Figs. 1-2 and associated text, e.g., p. 508, Graphical widgets represent Docker containers executing a modular task.... Bwb constructs workflows out of Docker containers [software entity applications], enhancing reproducibility and portability by encapsulating the operating system and software dependencies with the software. Any publicly available Docker containers, such as those from Dockstore (O’Connor et al., 2017), can be used in Bwb. Docker containers are automatically downloaded if they do not exist, essentially automatically installing the workflow [software codes]; see also p. 511, The saved workflows and widgets from these four case studies are publicly available from GitHub and are included with the Bwb distribution (in the /workflows directory). After downloading the Docker image of Bwb [software application data comprises one or more software codes], users can simply load these case studies into the canvas and execute these workflows with one click; see also case studies at pp. 511-512.); 
	receiving one or more connections associated with the at least two software entity applications from the user via the user device and the interactive user interface (e.g., Figs. 1-2 and associated text, e.g., p. 509, Modules (widgets) are dragged from the Tool Dock and dropped onto the canvas and linked together to form a workflow, see also p. 508.); and 
	generating a software based flow by connecting the at least two software entity applications based on the software application data and the one or more connections received from the user (e.g., Figs. 1-2 and associated text, e.g., p. 508, Users drag and drop widgets [software entity applications] onto the screen and connect them to construct a workflow, which can be executed locally, saved, or exported as a shell script; see also p. 509.).
	Although Hung discloses software application data comprises one or more software codes (see above), it does not appear to disclose that the software application data comprises test data, and derived data.  However, this is taught in analogous art, Bhojan (e.g., Figs. 1-3 and associated text, e.g., [0034] Once the one or more Docker containers [software entity applications] are created, all the necessary software testing tools may be created inside the containers. Thus, at step 304, one or more of a mobile testing tool, a Continuous Integration tool, a Test data management tool, and a mobile driver may be installed in the one or more Docker containers; [0036] The Test data management tool installed in the one or more Docker containers is configured to create, maintain, and provision test data needed to rigorously test evolving mobile applications. A Test data management tool uniquely combines elements of data sub setting, masking and synthetic, on demand data generated to enable testing teams to meet the agile needs of an organization. As every test environment has its own set of complexities, test data is generally created before the test execution begins.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Hung with the invention of Bhojan because it addresses the problem that  “mobile application test execution often takes a long time to complete because the tests are executed in different environments, thereby causing the application developers to create complex tear down procedures,” as suggested by Bhojan (see [0004]).  

	With respect to claim 14, Hung discloses A computer-implemented method for facilitating design, testing, and implementation of system architecture  (Figs. 1-2 and associated text, e.g., p. 508, Summary, We present the BioDepot-workflow-builder (Bwb), a software tool that allows users to create and execute reproducible bioinformatics workflows using a drag-and-drop interface; see also p. 509, When the Bwb application is launched and the user connects to the application using a browse.), the method comprising: 
	determining that a user has accessed an interactive user interface via a user device (e.g., Figs. 1-2 and associated text, e.g., p. 509, When the Bwb application is launched and the user connects to the application using a browser, a window consisting of a canvas and a Tool Dock appears; see also p. 508.); 
	displaying one or more options representing with one or more software entity applications associated with an entity on the interactive user interface (e.g., Figs. 1-2 and associated text, e.g., p. 508; Graphical widgets represent Docker containers executing a modular task [widgets/containers, i.e. software entity applications]; p. 509, The basic elements of the Bwb interface are shown. When the Bwb application is launched and the user connects to the application using a browser, a window consisting of a canvas and a Tool Dock appears. Modules (widgets) [software entity applications] are dragged from the Tool Dock and dropped onto the canvas and linked together to form a workflow, in this case, the kallisto-sleuth (Pimentel et al., 2017) workflow. Right-clicking on a module brings up a set of forms that allow the user to edit the properties [options] of the widget such as the parameters to be queried and the command(s) to be executed. Double clicking allows the user to enter parameter values and execute the workflow.); 
	receiving a selection of at least two options associated with at least two software entity applications of the one or more applications (Id., see also the discussion of Bwb case studies on pp. 511-512.); 
	extracting software application data of the at least two software entity applications in real-time, wherein the software application data comprises one or more software codes, [test data, and derived data] (e.g., Figs. 1-2 and associated text, e.g., p. 508, Graphical widgets represent Docker containers executing a modular task.... Bwb constructs workflows out of Docker containers [software entity applications], enhancing reproducibility and portability by encapsulating the operating system and software dependencies with the software. Any publicly available Docker containers, such as those from Dockstore (O’Connor et al., 2017), can be used in Bwb. Docker containers are automatically downloaded if they do not exist, essentially automatically installing the workflow [software codes]; see also p. 511, The saved workflows and widgets from these four case studies are publicly available from GitHub and are included with the Bwb distribution (in the /workflows directory). After downloading the Docker image of Bwb [software application data comprises one or more software codes], users can simply load these case studies into the canvas and execute these workflows with one click; see also case studies at pp. 511-512.); 
	receiving one or more connections associated with the at least two software entity applications from the user via the user device and the interactive user interface (e.g., Figs. 1-2 and associated text, e.g., p. 509, Modules (widgets) are dragged from the Tool Dock and dropped onto the canvas and linked together to form a workflow, see also p. 508.); and 
	generating a software based flow by connecting the at least two software entity applications based on the software application data and the (e.g., Figs. 1-2 and associated text, e.g., p. 508, Users drag and drop widgets [software entity applications] onto the screen and connect them to construct a workflow [software based flow], which can be executed locally, saved, or exported as a shell script; see also p. 509.).
	Although Hung discloses software application data comprises one or more software codes (see above), it does not appear to disclose that the software application data comprises test data, and derived data.  However, this is taught in analogous art, Bhojan (e.g., Figs. 1-3 and associated text, e.g., [0034] Once the one or more Docker containers [software entity applications] are created, all the necessary software testing tools may be created inside the containers. Thus, at step 304, one or more of a mobile testing tool, a Continuous Integration tool, a Test data management tool, and a mobile driver may be installed in the one or more Docker containers; [0036] The Test data management tool installed in the one or more Docker containers is configured to create, maintain, and provision test data needed to rigorously test evolving mobile applications. A Test data management tool uniquely combines elements of data sub setting, masking and synthetic, on demand data generated to enable testing teams to meet the agile needs of an organization. As every test environment has its own set of complexities, test data is generally created before the test execution begins.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Hung with the invention of Bhojan because it addresses the problem that  “mobile application test execution often takes a long time to complete because the tests are executed in different environments, thereby causing the application developers to create complex tear down procedures,” as suggested by Bhojan (see [0004]).  

	With Respect to claims 2, 9, and 15, Hung also discloses wherein the processing device is further configured to execute the computer-readable program code to generate the software based flow based on: generating a logic to connect the at least two applications based on the software application data and the one or more connections received from the user (e.g., Figs. 1-2 and associated text, e.g., p. 508, The nodes are connected by links to form a directed acyclic graph indicating the order of execution and flow of data. Users drag and drop widgets [software entity applications] onto the screen and connect them to construct a workflow, which can be executed locally, saved, or exported as a shell script; see also p. 509; see also title page and Summary on p. 508.).

	With Respect to claims 3, 10, and 16, Hung also discloses wherein the logic is a piece of software code (e.g., Figs. 1-2 and associated text, e.g., p. 508The nodes are connected by links to form a directed acyclic graph indicating the order of execution and flow of data. Users drag and drop widgets onto the screen and connect them to construct a workflow, which can be executed locally, saved, or exported as a shell script; see also p. 509, title page, and Summary on p. 508.).

	With Respect to claims 4, 11, and 17, Hung also discloses wherein the processing device is further configured to execute the computer-readable program code to test and validate the software based flow after connecting the at least two software entity applications (e.g., Figs. 1-2 and associated text, e.g., p. 510, A key objective of Bwb is to enable researchers with varying levels of technical skill to deploy, reproducibly execute, and test alternative algorithms with confidence.... Using Bwb, the entire biomedical community can quickly vet, implement, and share new technical advances in data analyses....Bwb reduces the effort required of bioinformaticians, as they can auto-install pre-tested workflows and tweak the parameterizations using a consistent interface; see also, p. 511, “test mode.”).

	With Respect to claims 5, 12, and 18, Hung also discloses wherein the processing device is further configured to execute the computer-readable program code to: 
	determine that the test and validation of the software based flow is successful (e.g., Figs. 1-2 and associated text, e.g., p. 510, A key objective of Bwb is to enable researchers with varying levels of technical skill to deploy, reproducibly execute, and test alternative algorithms with confidence.... Using Bwb, the entire biomedical community can quickly vet, implement, and share new technical advances in data analyses....Bwb reduces the effort required of bioinformaticians, as they can auto-install pre-tested workflows and tweak the parameterizations using a consistent interface.); and 
	implement the software based flow based on performing at least one of [transmitting one or more notifications to one or more users, transmitting the software application data associated with the at least two applications to an application tracking tool], and transmitting the software application data associated with the at least two applications to an integration application (e.g., Figs. 1-2 and associated text, e.g. p. 508, right column, Bwb constructs workflows out of Docker containers [applications], enhancing reproducibility and portability by encapsulating the operating system and software dependencies with the software. Any publicly available Docker containers, such as those from Dockstore (O’Connor et al., 2017), can be used in Bwb [integration application]. Docker containers are automatically downloaded if they do not exist, essentially automatically installing the workflow.).

	With Respect to claims 7 and 20, Hung also discloses wherein the processing device is configured to extract the software application data from a centralized repository (e.g., Figs. 1-2 and associated text, e.g. p. 508, right column, Bwb constructs workflows out of Docker containers [software entity applications], enhancing reproducibility and portability by encapsulating the operating system and software dependencies with the software. Any publicly available Docker containers, such as those from Dockstore (O’Connor et al., 2017) [centralized repository], can be used in Bwb. Docker containers are automatically downloaded if they do not exist, essentially automatically installing the workflow; see also p. 511, The saved workflows and widgets from these four case studies are publicly available from GitHub and are included with the Bwb distribution (in the /workflows directory). After downloading the Docker image of Bwb, users can simply load these case studies into the canvas and execute these workflows with one click.).


Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Bhojan, as applied to claims 4, 11, and 17, and further in view of Deb et al. 20210173766 (hereinafter Deb). 

	With respect to claims 6, 13, and 19, Hung in Bhojan does not appear to explicitly disclose wherein the processing device is further configured to execute the computer-readable program code to: determine that the test and validation of the software based flow is not successful; and display one or more errors associated with the unsuccessful testing and validation.  However, this is taught in analogous art, Deb (e.g., Fig. 6 and associated text, e.g., [0061], At step 610, errors are detected in the client workflow and a notification is provided to a user for follow-up and resolution. In this way, the client workflow may verify the stability and reliability of a software change or update.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Deb because “issues with ... updates or upgrades are proactively detected and resolved to ensure better quality of the updates or upgrades,” as suggested by Deb (see p. [0003]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Leonelli et al. 20090070121 discloses a graphical user interface for generating, deploying and/or executing one or more workflows.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. Sough/SPE, AU 2192/2194

	
	


	
	
	

	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Remarks at p. 9.
        2 See Remarks at p. 9-10.
        3 See Remarks at p. 10.